DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous office action dated 02/03/2021 objected to claim 1 for including undefined abbreviations. Because the claim still includes these undefined abbreviations, the objection is sustained.


Withdrawn Objections
The objections to claim 11 has been withdrawn pursuant of applicant's amendments filed on 12/04/2020. 
Withdrawn Rejections
Pursuant of applicant's amendments filed on 04/29/2021, rejections made to claims 1-2 and 5-19 under 35 U.S.C. 103, have been withdrawn.

	
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim recites abbreviations “LED” and “UV” without definitions. The claim should be amended so that the first instances of “LED” and “UV” are defined within the claims.
Claim 1 recites “…the central hole of the second polarized…” in line 24. The limitation should be amended to recite --the central hole of the second polarizer--
but a reflective scattering light reflected from the…” in line 25 and line 29. The limitation should be amended to recite --wherein a reflective scattering light reflected from the…--
Claim 1 recites “a soft board” in line 29. A soft board is not industry accepted term and the recitation may have resulted from translation error. The element should be amended to recite --a flexible board--
Claim 10 recites “the rotating angle of polarization between the first polarizer and the second polarizer is adjustable to produce various effects of image formation”. The limitation should be amended to recite -- the rotating angle of polarization between the first polarizer and the second polarizer is adjustable to produce various polarization effects of image formation--.
Claim 11 recites “…the LED lampshade configured to support the connection…” in line 5. The limitation should be amended to recite -- the LED lampshade configured is configured to support the connection…--
Claim 11 recites “…the lower cover and the upper cover to be firmly connected” in lines 6-7. The limitation should be amended to recite --…the lower cover and the upper cover firmly connected --.
Claim 11 recites “wherein the detecting light can pass through a first polarizer and a second polarizer…” in lines 11-12. The limitation should be amended to recite -- wherein the detecting light passes through a first polarizer and a second polarizer…--
Claim 11 recites “the electrical signal can be further processed into the user…” in line 35. The limitation should be amended to recite --the electrical signal is further processed into the user…--.
Claim 11 recites “the user original skin image can be preprocessed by an application program…” in line 40. The limitation should be amended to recite -- the user original skin image is preprocessed by an application program--.
a post process executed by the application program…” in line 50. The limitations should be amended to recite -- obtaining an analyzed result from a post processing step executed by the application program—
Claim 11 recites “…the application program calculates a percentage…” in line 52. The limitation should be amended to recite --…wherein the application program calculates a percentage…--
Claim 19 is recited to depend from claim 15. However, claim 15 is cancelled, therefore claim 19 should be amended to properly depend from claim 11. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 12-19 are rejected under 35 USC 112(a) because they inherit the deficiency of the claim(s) they depend upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the number of the white light LED bulbs" in lines 13 and 19, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 13 recite “a second polarizer” in line 2 and line 2 respectively, however, claim 1 and claim 11, from which claims 9 and 13 depend, respectively already recite a second polarizer. Therefore it is unclear if the recitations of a second polarizer in claims 9 and 13 are the same second polarizers in claims 1 and 11. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                 


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793